ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_06_FR.txt. OPINION INDIVIDUELLE DE M. DILLARD
[Traduction]

Dans la présente opinion, je me propose de formuler certaines obser-
vations générales à l’appui de la clause 1 du dispositif de ’avis, compte
tenu de la façon dont j'interprète les faits et dont je comprends la juris-
prudence de la Cour. Je ferai aussi certaines observations au sujet de
l'effet de la clause 2 du dispositif. Pour commencer, je traiterai brièvement
de diverses questions préliminaires et j’exposerai les raisons pour les-
quelles je ne puis partager les vues de la majorité de la Cour en ce qui
concerne la désignation d’un juge ad hoc.

Il n’est peut-être pas inutile de préciser dès l’abord que, selon moi,
l'avis de la Cour (ci-après dénommé «l'avis ») n’a pas un certain nombre
d'objets:

1) Ce n’est pas parce que les articles 24 et 25 de la Charte sont invoqués
dans l'avis que celui-ci doit être interprété comme reconnaissant aux
Nations Unies de larges pouvoirs d’un caractère législatif ou quasi
législatif. L’avis concerne une situation très particulière, je dirai même
unique, relative à un territoire ayant un statut international, dont Padminis-
tration met en jeu la fonction de surveillance des Nations Unies.

2) L'avis ne cherche pas non plus à justifier la «révocation » du mandat
par une analyse des motifs qui ont inspiré la politique d’apartheid dans le
territoire ou des objectifs et effets de son application. Malgré le volumi-
neux dossier qui s’est accumulé à ce sujet en l’espace de vingt et un ans,
un tribunal n’a jamais statué sur ce point et une décision judiciaire
n’était pas demandée à ce propos au cours de la présente procédure,
comme cela aurait pu être le cas si on l’avait assimilée à une procédure
contentieuse, ainsi que le proposait l’Afrique du Sud. La Cour n'aurait
pas correctement exercé ses fonctions judiciaires si elle avait tenté de
trancher la question des violations commises à ce titre sans tirer au clair
tous les faits pertinents. Les passages de l’avis (par. 129-131) qui font
allusion aux «lois et décrets appliqués par l’Afrique du Sud en Namibie,
qui sont de notoriété publique » répondent à la demande introduite par
l'Afrique du Sud en vue de fournir des preuves supplémentaires sur les
faits. Comme il est indiqué dans l’avis (par. 104), la révocation du mandat
était fondée sur d’autres motifs.

3) Limitée, comme elle l’est, au plan des relations intergouvernemen-
tales, la clause 2 du dispositif ne prend pas en considération les transac-
tions privées ni l’activité directe des institutions spécialisées.

*
* *

138
NAMIBIE (S.-0. AFRICAIN) (OP. IND. DILLARD) 151

Prise à la lettre, la résolution 284 du Conseil de sécurité ne semble pas
inviter la Cour à examiner la validité de sa résolution 276, ni de la résolu-
tion 2145 de l’Assemblée générale, mais seulement à indiquer les «con-
séquences juridiques » qui en découlent. La Cour n’a pas cru pouvoir
limiter ainsi le champ de son enquête. Voici quels sont, pour moi, les
motifs de cette décision.

On peut difficilement demander à un tribunal de se prononcer sur des
conséquences juridiques si les résolutions dont découlent ces dernières
renferment elles-mêmes des conclusions juridiques affectant ces consé-
quences. Relever cela ne signifie aucunement que la Cour conteste
l'application des principes de San Francisco relatifs à l’interprétation de
la Charte. Les résolutions des organes des Nations Unies mériterit la
plus grande déférence. Il n’y a évidemment rien dans la Charte qui oblige
ces organes à demander un avis consultatif ou qui donne à la Cour
(comme c’est le cas dans de nombreuses juridictions nationales) un droit
de contrôle, dont l’exercice pourrait être déclenché par ceux qui se juge-
raient injustement lésés.

Mais quand ces organes jugent bon de demander un avis consultatif,
ils doivent s’attendre à ce que la Cour agisse strictement en conformité
de sa fonction judiciaire. Celle-ci lui interdit de faire sienne, sans autre
examen, une conclusion juridique qui conditionne par elle-même la nature
et la portée des conséquences juridiques qui en procèdent. La situation
serait différente si les résolutions invitant la Cour à donner son avis
étaient juridiquement neutres, comme ce fut le cas pour les trois précé-
dentes demandes d’avis consultatifs concernant le mandat.

La conclusion énoncée ci-dessus peut être étayée par toute une série
d’autres considérations que je me contenterai, pour être bref, de signaler
sans les analyser. Primo, elle est compatible avec la jurisprudence de la
Cour elle-même, comme le montre notamment l’avis relatif à Certaines
dépenses des Nations Unies (C.I.J. Recueil 1962, p. 156, 157, 216, 217);
secundo, les débats qui ont précédé l’adoption de la résolution 284 (1970)
du Conseil de sécurité révèlent qu’il s’est trouvé seulement cinq Etats
pour estimer que la Cour ne devrait pas mettre en question la validité des
résolutions pertinentes, tandis que dix Etats exprimaient soit une opinion
contraire, soit des doutes d’ordre constitutionnel, ou encore, s’abste-
naient d’avancer une opinion quelconque sur la question; fertio, le repré-
sentant du Secrétaire général a battu en retraite 4 ce sujet pendant la
procédure orale et a renoncé à défendre une position rigide sur ce point
(audience du 8 mars 1971); quarto, sur le plan purement pratique, si la
Cour s’était abstenue de procéder à une telle enquête et si un raisonnement
dissident fortement charpenté avait fait peser de sérieux doutes sur la
validité des résolutions, cela aurait rendu l’avis consultatif beaucoup
moins probant; enfin, il n’est peut-être pas outrecuidant d’émettre
Popinion que, sur le plan politique, il n’est pas dans l’intérêt à long terme
de l'Organisation des Nations Unies de paraître peu désireuse de laisser

139
NAMIBIE (S.-0. AFRICAIN) (OP. IND, DILLARD) 152

apprécier la validité juridique de ses résolutions quand elle demande à
un tribunal de trancher des questions qui en dépendent !.

*
* *

Par son ordonnance du 29 janvier 1971, la Cour a rejeté la requête par
laquelle le Gouvernement sud-africain demandait à être autorisé à
désigner un juge ad hoc. De même que M. Onyeama, je ne puis souscrire
à la décision de la Cour, et je crois devoir expliquer ici pourquoi. Dans
notre déclaration commune, jointe à l’ordonnance, nous disions:

« Tout en n’estimant pas que la République sud-africaine ait établi
son droit de désigner un juge ad hoc en vertu de l’article 83 du
Règlement de la Cour, nous sommes convaincus que le pouvoir
discrétionnaire conféré à la Cour en vertu de l’article 68 de son Statut
lui permet d'approuver une telle désignation et qu'il aurait été
approprié d'exercer ce pouvoir discrétionnaire vu l'intérêt parti-
culier de la République sud-africaine dans la question dont la Cour
est saisie. »

Si la Cour décide qu’il s’agit d’une «question juridique actuellement
pendante entre deux ou plusieurs Etats» au sens de l’article 83 de son
Règlement, qu'il convient de rapprocher de l’article 82, force lui est
d'appliquer Particle 31 de son Statut, qui reconnaît à l'Etat qui en fait
la requête le droit de nommer un juge ad hoc. L’article en question assimile
la procédure consultative à une affaire contentieuse. La décision relative
à l'existence d’une question juridique actuellement pendante entre deux.
ou plusieurs Etats a une incidence directe sur le point de savoir s’il s’agit,
oui ou non, d’un «différend » au sens de l’article 32 de la Charte des
Nations Unies. Je n’ai pas voulu préjuger la solution de ce problème dès
le début de notre examen. Il semblait toutefois évident que les intérêts de
l'Afrique du Sud étaient vitalement affectés.

L'article 68 du Statut autorise la Cour, dans l'exercice de ses attribu-
tions consultatives, à s’inspirer des dispositions du Statut qui s’appliquent
en matière contentieuse «dans la mesure où elle les reconnaîtra applica-
bles ».

La latitude donnée par cet article ne concerne pas uniquement la
forme sous laquelle une question est posée à la Cour. Au contraire, la
Cour elle-même a déclaré que tout dépend des circonstances particulières
à chaque espèce et qu’elle possède à cet égard un large pouvoir d’appré-
ciation (C.LJ. Recueil 1950, p. 72 et C.I.J. Recueil 1951, p. 19).

La Cour a donc le droit de nommer un juge ad hoc même sans invoquer
Particle 83 de son Règlement. Il m’a semblé que, s’il n’était pas indispen-

1 Bien entendu, ces considérations sont entièrement subordonnées à la considé-
ration principale, qui concerne l'intégrité de Ja fonction judiciaire.

140
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 153

sable d’exercer ce pouvoir pour que la Cour soit régulièrement composée,
il eût tout de même été opportun de le faire en l'espèce !.

Les intérêts de l'Afrique du Sud étant en jeu d’une façon aussi critique,
la nomination d’un juge ad hoc aurait permis à la Cour d’être assurée que
ces intérêts auraient été examinés avec la participation de quelqu'un qui
les connaitrait à fond. De plus, si l'avis de la Cour devait se révéler
défavorable aux intérêts de l’Afrique du Sud, la présence d’un juge ad ñoc,
même dissident, aurait renforcé plutôt qu’affaibli le caractère probant de
l'avis.

Quoi qu'on puisse penser en général de l’institution des juges ad hoc —
et les avis diffèrent à ce sujet — il me semble que l’un des motifs qui la
justifient, à savoir le fait qu'il importe non seulement que justice soit
faite mais aussi qu’on le sache, aurait permis à la Cour d'user de son
pouvoir discrétionnaire tout en évitant les difficultés théoriques et
pratiques qu’aurait soulevées une assimilation plus complète à la procé-
dure contentieuse.

*
* x

L’Afrique du Sud a contesté la validité formelle des résolutions du
Conseil de sécurité pour toute une série de motifs qui sont mentionnés
dans I’avis. Il me suffira d’apporter quelques arguments supplémentaires
pour appuyer celui-ci.

Dès l’origine, l’Afrique du Sud a soutenu que les mots «dans lequel
sont comprises les voix de tous les membres permanents », qui figurent à
l’article 27, paragraphe 3, de la Charte, ôtent toute validité aux décisions
prises lorsqu’un ou plusieurs membres permanents s’abstiennent volon-
tairement de voter. La résolution 276 (1970) a été adoptée malgré les
abstentions de la France et du Royaume-Uni (S/PV. 1529 (1970), par.
184) et la résolution 284 (1970) a été adoptée malgré les abstentions de.la
Pologne, du Royaume-Uni et de l’URSS (S/PV. 1550 (1970), par. 160).

Cette thèse se fonde sur une analyse historique et sur la théorie selon
laquelle le libellé de l’article 27, paragraphe 3, serait tellement limpide et
dépourvu d’ambiguité qu’il n’admettrait aucune interprétation, par la
pratique ultérieure ou autrement.

Or, cet argument fait apparaître la faiblesse de l'application mécanique
de la méthode textuelle, jointe à la règle de l’interprétation selon le sens
naturel et ordinaire des mots. Si la disposition qui nous intéresse avait
été rédigée comme suit: «dans lequel sont comprises les voix des cinq
membres permanents, qui doivent être présents et exprimer leur vote...» la
thèse précitée aurait peut-être été justifiée. En l’absence d’une stipulation

1 Ayant examiné avec soin l’ordonnance rendue le:31 octobre 1935 en l'affaire de
la Compatibilité de certains décrets-lois dantzikois avec la constitution de la Ville
libre (C.P.I.I. série A/B n° 65, ann. 1, p. 69-71), je ne suis pas convaincu de sa perti-
nence, étant donné que le problème en jeu était totalement différent et que le Statut
et le Règlement alors en vigueur n'étaient pas les mêmes qu'aujourd'hui.

141
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 154

aussi précise, le comportement ultérieur des parties constitue manifeste-
ment un moyen légitime d'attribuer à cet article un sens qui soit conforme
à l’attente des parties, et notamment des membres permanents.

Que leur interprétation de cet article ne coïncide pas avec celle de
l Afrique du Sud, c’est ce que démontre à suffisance la pratique constante
du Conseil de sécurité. Les documents et les autorités invoqués par les
représentants du Secrétaire général de l'Organisation des Nations Unies
et des Etats-Unis au cours de la présente instance (audiences du 8 février
et du 9 mars 1971) sont concluants sur ce point }.

*
* *

Un probléme plus fondamental et plus difficile 4 résoudre que le
précédent est celui qui concerne l’existence, ou l’inexistence, d’un « diffé-
rend » au sens des articles 27 et 32 de la Charte. Il a été affirmé qu’en vertu
du premier de ces articles le principe de Pabstention obligatoire aurait dû
s'appliquer et qu’en vertu du second l’Afrique du Sud aurait dû être
conviée à participer aux discussions relatives au prétendu différend. Je me
bornerai à examiner ce dernier point.

Aucune signification unique et absolue ne saurait être attribuée au
terme et au concept de «différend». Cette notion doit être considérée
compte tenu du contexte et du but de l’article 32. Comme l’indiquent les
discussions du Conseil de sécurité, il s’agissait de mettre les deux parties
sur un pied d’égalité ou de quasi-égalité, qu’elles fussent membres du
Conseil ou non, ou même qu'elles fussent Membres des Nations Unies
ou non. (Voir Goodrich, Hambro et Simons, Charter of the United Na-
tions, 3° éd., p. 254.) Si l’on considère que le différend oppose Afrique du
Sud aux cent quatorze Etats Membres qui ont voté pour la résolution
2145 de l’Aésemblée générale, il est difficile de voir comment on pourrait
atteindre ce but dans la pratique.

La thèse de l’Afrique du Sud repose en grande partie sur l’arrêt de 1962
qui considérait, aux fins d’établir la compétence de la Cour, qu'il y avait
un «différend » entre l’Afrique du Sud et les Etats demandeurs. Il faut
rappeler toutefois que cette affirmation se situait dans le contexte de
Varticle 7 du mandat qui concerne «tout différend, quel qu’il soit» et

1 L’explication sommaire ci-dessus ne doit pas donner l’impression que seule la
constatation préalable d’une «ambiguïté » peut légitimer un examen de la pratique
ultérieure comme moyen de déterminer la signification d’un texte. Comme on l’a dit,
le mot «ambigu » luisrnême n’est pas sans ambiguïté. Bien des choses dépendront de
la nature de la question à interpréter (document constitutionnel, traité multilatéral,
traité bilatéral, type de contrat, etc.), du caractère des normes applicables (s’agit-il
d’un principe exprimé en termes vagues ou d’une règle précise?) et de ce que l’on
peut attendre compte tenu du contexte global et des intérêts sociaux en cause.
Comme nous l’a rappelé M. le juge Holmes, dans l’affaire Towne c. Eïsner (1918,
245 U.S., p. 425), «un mot n’est pas un cristal transparent et immuable. C’est l’en-
veloppe d’une pensée organique, et sa tonalité et son contenu dépendent des cir-
constances et du moment où il est employé ».

142
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 155

toutes les «dispositions » du mandat. Il est dit dans l’arrêt de 1962 que
«les termes employés sont larges, clairs et précis: ils ne donnent lieu a
aucune ambiguité et n’autorisent aucune exception » (C.1.J. Recueil 1962,
p. 343). Cette assertion a néanmoins été vigoureusement contestée dans
l'opinion dissidente commune de MM. Spender et Fitzmaurice (ibid.,
p. 547-548).

L'article 32 ne vise pas un «différend» opposant essentiellement les
Nations Unies en tant qu’organisation et l’un de leurs Etats Membres,
mais plutôt le cas où le Conseil de sécurité sert de tribune neutre utilisée
par deux ou plusieurs de ses membres pour exprimer leurs divergences.
L’article 32 évoque davantage l’image d’un parent arbitrant une contro-
verse entre deux ou plusieurs membres de la famille, que celle d’un partici-
pant à cette controverse. Telle semble avoir été la conception des juges
dissidents en 1962. Etant admis que les citations hors de contexte sont
dangereuses, ce qu’ils ont dit paraît néanmoins pertinent:

«On sait du reste que les présentes affaires trouvent tout leur
fons et origo dans les activités de l’Assemblée des Nations Unies
relatives au territoire sous Mandat et au Mandataire et qu’elles en
découlent directement. Quiconque étudie le compte rendu des travaux
de l’Assemblée ou des divers comités ou sous-comités de l’As-
semblée qui se sont occupés de la question, et notamment les
résolutions de l’Assemblée touchant le Sud-Ouest africain qui
ont directement entraîné l’ouverture de la présente procédure
devant la Cour, ne peut douter un instant que le vrai différend
touchant le Sud-Ouest africain n'existe qu'entre l’Etat défendeur et
l'Assemblée des Nations Unies...» (Loc. cit.) (Les italiques sont de
nous.)

Evidemment, il n’est pas douteux qu'il y ait dans un sens un différend
pendant entre l'Afrique du Sud et les autres Etats. C’est d’ailleurs ce
que révèle l’attitude de nombreux Etats devant l’adhésion de l’Afrique du
Sud à la convention de l’UIT (audience du 27 janvier 1971). Les intérêts
de l’Afrique du Sud sont certainement affectés et il serait sûrement possi-
ble de définir le mot «différend » de manière qu’il s'applique à la contro-
verse actuelle. Mais, comme il a été dit plus haut, il faut considérer le
contexte et le but. C’est ainsi que la définition, aux termes soigneusement
pesés, donnée par sir Gerald Fitzmaurice en l'affaire du Cameroun
septentrional, dans un contexte d’ineffectivité, est bien différente de celle
qu’appelle l’article 32 (voir C.I.J. Recueil 1963, p. 110).

Il appartient au Conseil de décider d’abord s’il existe un «différend »
plutôt qu'une «situation ». L’argument selon lequel les termes de l’article
32 seraient impératifs ne tient pas suffisamment compte des problèmes
qu’implique cette décision préalable. Le Conseil de sécurité et les Etats
Membres ne sont jamais partis de l’idée que la question de la Namibie
constituait autre chose qu’une «situation». De plus, l'Afrique du Sud,
quoique parfaitement au courant de la nature des discussions envisagées,

143
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 156

n’a à aucun moment exprimé le désir d’y participer. Si cette considération
ne répond pas précisément à l'argument tiré du caractère impératif de
l’article 32, elle indique clairement que l’Afrique du Sud ne s’estimait pas
sérieusement lésée du fait qu’elle n’avait pas été conviée.

Enfin, il ne faut pas oublier que la plupart des demandes d’avis consul-
tatif trouvent leur origine dans une controverse entre Etats.

On peut donc conclure que sur ce plan la compétence de la Cour n’est
pas ébranlée.

*
* *

L’article 65 du Statut confère à la Cour un ample pouvoir discrétion-
naire qui lui permet de refuser de rendre un avis consultatif. Il n’y a donc
aucune incompatibilité logique à considérer que, s’il n’y avait pas de
différend au sens de l’article 32, tel qu'il est appliqué, il peut néanmoins
exister des éléments de controverse et des questions de fait suffisamment
complexes pour que la Cour soit justifiée à refuser, pour des motifs
d’opportunité, de donner suite à la demande d’avis. La jurisprudence de
la Cour, telle qu’elle ressort notamment des avis relatifs aux Jugements du
Tribunal administratif de l'OIT sur requêtes contre l'Unesco (C.I.T. Recueil
1956, p. 86) et à Certaines dépenses des Nations Unies (C.I.J. Recueil 1962,
p. 155), semble indiquer que la Cour s’abstient d’exercer son pouvoir
discrétionnaire, à moins qu’il n’y ait des «raisons décisives » de le faire.
Les raisons en l’espèce ne sont pas suffisamment décisives.

L'Afrique du Sud fait grand cas de laffaire du Statut de la Carélie
orientale (1923, C.P.J.I. série B n° 5). Il semble inutile d’alourdir le
présent exposé en reprenant l’analyse déjà faite par maints auteurs de la
question de savoir si l’affaire de l’Interprétation des traités de paix conclus
avec la Bulgarie, la Hongrie et la Roumanie a affaibli l’autorité de la
décision relative au Statut de la Carélie orientale et en examinant la
relation doctrinale qui existe entre chacun de ces avis et celui qui a été
rendu dans l’affaire de l’Interprétation de l’article 3, paragraphe 2, du
traité de Lausanne (affaire de Mossoul) !. On pourrait dire que la différence
la plus simple qu’on puisse établir entre l'affaire du Statut de la Carélie
orientale et la présente espèce réside dans le fait que, dans la première, le
prononcé d’un avis aurait abouti, sous une forme déguisée, à conférer à
la Cour compétence obligatoire à l'égard d’un Etat non membre de la
Société des Nations — pour ne rien dire de la difficulté pratique qu’il y
aurait eu à aborder examen de faits controversés en l’absence de l’une
des parties. Dans l’affaire actuelle, si l'Afrique du Sud a soulevé des
objections, elle a néanmoins plaidé sa cause avec énergie et coopéré
pleinement avec la Cour.

1 Pour une analyse de l’affaire du Statut de la Carélie orientale, voir les exposés
complets de M. Cohen (Etats-Unis) et de M. Fitzmaurice (qui n’était pas encore sir
Gerald Fitzmaurice) (Royaume-Uni) dans l’affaire de l’Interprétation des traités de
paix (C.J. Mémoires, p. 272-276, 303-312).

144
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 157

*
* *

Pour en venir aux questions de fond, je tenterai maintenant d’expliquer,
en me plaçant dans une perspective large, les raisons pour lesquelles
j’approuve la clause 1 du dispositif de l’avis.

Je me rends compte que, quand on essaie de pénétrer le sens, la portée
juridique, et les espoirs éventuellement suscités par des déclarations et
événements passés, on s’expose à de grandes difficultés d’interprétation.
Ces difficultés sont multipliées lorsque les obligations assumées à l’origine
souffrent des perturbations causées par de; événements imprévus — ici la
deuxième guerre mondiale, la dissolution de la Société des Nations et la
naissance des Nations Unies.

Des généralisations trop absolues ne remplacent pas un raisonnement
analytique serré; je me risquerai néanmoins à dire que, lorsqu'un enga-
gement à long terme, de quelque nature que ce soit, se trouve ainsi
perturbé, il faut alors, pour arriver à une interprétation raisonnable du
sens de cet engagement et des obligations qu’il entraîne, s’appuyer moins
sur l’analyse textuelle que sur l’examen des objectifs et des buts de cet
engagement, replacé dans son contexte global !. Cette généralisation est
amplement confirmée par «les principes généraux de droit reconnus par
les nations civilisées » tels qu’ils se manifestent dans l'application aux
engagements à long terme des doctrines de l'impossibilité d'exécution et
de la frustration des intentions des parties.

La définition juridique exacte de l’acte de mandat constitue un difficile
exercice d'analyse, comme le montre abondamment la jurisprudence de la
Cour. Cet acte comporte à tout le moins un double aspect. D’une part,
il présente «le caractère d’un traité ou d’une convention » (C.I.J. Recueil
1962, p. 330) et, comme tel, ouvre une possibilité d’abrogation pour
cause de violation substantielle, comme l’affirme l’avis et comme les
conseils de divers Etats l’ont plaidé.

D'autre part, il instaure aussi un statut, c’est-à-dire qu’il constitue «un
acte d’un type spécial, de nature composite, instituant un régime inter-
national nouveau » (ibid., p. 331).

Il ne présentait évidemment pas le caractére d’un engagement personnel

1 Mon interprétation du dossier m’incline à penser que M. Lauterpacht avait
raison quand, en l’affaire concernant l’Admissibilité de audition de pétitionnaires par
le Comité du Sud-Ouest africain, il commentait ainsi l'avis de 1950:

«A première vue, Pavis, dans la mesure où il a reconnu que les Nations Unies
doivent être substituées à la Société des Nations comme organe de surveillance,
a apporté une modification par rapport à la lettre du Pacte. En fait, l’avis s’est
borné à donner effet au but principal des instruments juridiques qui lui étaient
soumis. Telle est la véritable fonction de l’interprétation. » (C.I.J. Recueil 1956,
p. 56.)

Il faut comprendre cette observation en tenant compte de la nature des instruments
en question et du contexte général. (Voir ibid., p. 44 et 48.)

145
NAMIBIE (S.-O, AFRICAIN) (OP. IND. DILLARD) 158

de prestation de service, pour la persistance duquel l'identité de l’une
des parties peut être un élément essentiel !.

Même sous l’angle plus étroit d’un engagement à long terme de droit
interne, tel qu’un bail ou un trust (auxquels il a été fait allusion au cours
de la procédure), il ne faut pas forcément conclure qu’un événement
imprévu, par exemple une guerre ou un changement intervenu dans la
direction d’une institution, entrainerait la disparition des obligations
essentielles de l'instrument. La question serait alors de savoir si celui-ci
a pris fin ou s’il peut demeurer en vigueur sans imposer aux parties un
fardeau excessif, non seulement compte tenu de la lettre de l’accord mais
aussi, et c’est plus important, de son objet et de son but. Considéré dans
une perspective large, l'avis consultatif de 1950 a énoncé que l’Afrique du
Sud n’aurait pas eu à supporter un fardeau excessif si elle avait accepté la
surveillance de l’Assemblée générale des Nations Unies.

Cette conclusion se trouve renforcée par les analogies (à manier tou-
jours avec prudence) qu’on peut tirer des principes de droit généralement
reconnus applicables aux cessions ou transferts de titres, à l’échelon
national, par opposition à des principes analogues à ceux de la novation,
laquelle, pour l'Afrique du Sud, serait en fait ce dont il s’agit en l’espèce.
Chaque fois qu’une entreprise est liquidée et que l’on essaie de transférer
ses droits et obligations 4 un cessionnaire le problème essentiel n’est pas
celui du consentement du débiteur des obligations (comme dans le cas
d’une novation) mais celui qui consiste à déterminer quel est l’effet de la
cession sur lesdites obligations. Je répète que l’avis consultatif de 1950 a
déclaré en fait que le transfert aux Nations Unies n’imposait aucun far-
deau excessif à l'Afrique du Sud. Les précédents justifiant l’idée que c’est
1a le point essentiel à considérer ne se comptent plus ?. La jurisprudence
protège ainsi l'intérêt de la société à l'intégrité et à la durée des engagements
à long terme, sans pour autant perdre de vue l'intérêt de celui qui s’oblige.

D'ailleurs, si le mandat était devenu caduc, comme l’Afrique du Sud
l’a soutenu en 1950 et continue à le soutenir, il est difficile de croire que
dans ce cas l’annexion eût été une solution juridique. Comme l’a déclaré
la Cour, dans un passage maintes fois cité de son opinion de 1950 (p. 133)
et repris avec approbation dans l'arrêt de 1962 (p. 333):

« L'autorité que le Gouvernement de l’Union exerce sur le terri-

1 Voir notamment l’anaiyse de M. Jessup, dans son opinion dissidente de 1966
(C.I.T. Recueil 1966, p. 353 et suiv.). Même si cela n’a été qu’en passant, l'Afrique du
Sud, dans son exposé écrit (chap. VII, par. 52-53) a paru présenter les choses sous
langle d’un contrat de prestation de service, conclu à titre personnel, et ne pouvant
faire l’objet d'aucun transfert.

? En Angleterre, les principaux sont: The British Waggon Co., etc. c. Lea and
Co., 5 Q.B.D. 149 (1880) et Tollhurst c. Associated Portland Cement Co. (1903) A.C.
(H.L.) 414. Dans chacune de ces affaires, le débiteur de l’obligation prétendait que
la cession avait mis fin au contrat. Le tribunal a repoussé chaque fois cette thèse, au
motif que la cession n’imposait au débiteur aucune charge excessive. Des décisions
analogues sont intervenues aux Etats-Unis. Voir Meyer c. Washington Times Co.76F
(2d) 988 (1935). Ilen ressort que le problème central n’est pas celui du «consentement ».

146
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 159

toire est fondée sur le Mandat. Si le Mandat avait cessé d’exister,
comme le prétend le Gouvernement de l’Union, l’autorité de celle-ci
aurait également cessé d’exister. Rien ne permet de conserver les
droits dérivés du Mandat tout en répudiant les obligations qui
en découlent. »

Au cours de la présente procédure, l’Afrique du Sud a pourtant
soutenu que « Le Gouvernement sud-africain est d’avis qu'aucune dispo-
sition juridique ne l'empêche d’annexer le Sud-Ouest africain » (audience
du 15 mars 1971).

En 1950 la Cour a dit non seulement que l’acceptation de la surveil-
lance de l’Assemblée générale des Nations Unies n’imposerait pas de
charge supplémentaire à l'Afrique du Sud, mais qu’elle ouvrait à Afrique
du Sud une solution moins radicale que celle qu’elle-méme proposait —
et une solution qui lui était d’ailleurs trés favorable.

Je fais allusion à la conclusion à laquelle la Cour était arrivée (malgré
six opinions dissidentes y compris l'opinion logiquement convaincante de
M. De Visscher), selon laquelle «la Charte n’impose pas à l’Union l’obli-
gation de placer le Sud-Ouest africain sous le régime de tutelle ». De plus,
la Cour a déclaré qu’elle ne saurait déduire de diverses considérations
générales une obligation juridique, pour les Etats mandataires, de négocier
de tels accords. (C.J. Recueil 1950, p. 140.)

Elle avait précédemment affirmé que:

«Le degré de surveillance à exercer par l’Assemblée générale ne
saurait … dépasser celui qui a été appliqué sous le Régime des
Mandats et devrait être conforme, autant que possible, à la procédure
suivie en la matière par le Conseil de la Société des Nations. » (/bid.,
p. 138.)

Le dilemme qui se pose ici n’a peut-être pas été suffisamment souligné
au cours de la présente procédure.

Je songe aux négociations qui ont suivi la dissolution de la Société des
Nations. Bien que l'Afrique du Sud n’eût aucune obligation d’accepter le
régime de tutelle ou de négocier un accord de tutelle spécifique, elle
avait assurément le devoir, en sa qualité de Membre des Nations Unies,
d'entamer de bonne foi et même sur une base raisonnable, des négocia-
tions avec les Nations Unies en vue d’arriver à une solution viable dans
le cadre du régime de tutelle ou en dehors de celui-ci. Ce devoir découlait
de l’ensemble des obligations qui lui incombaient aux termes du Pacte, du
mandat et de la Charte des Nations Unies, vu les objectifs et les buts du
mandat et les dispositions de l’article 2, paragraphe 2, de la Charte '.

1 Dans l’opinion individuelle qu’il a exprimée dans l’affaire de la Procédure de vote
applicable aux questions touchant les rapports et pétitions relatifs au Territoire du
Sud-Ouest africain (C.I.J. Recueil 1955, p. 88) M. Klaestad a considéré qu’en tant
que Membre des Nations Unies l'Afrique du Sud avait «le devoir d’examiner de
bonne foi » une recommandation adoptée par l’Assemblée générale, mais if concluait
qu’un devoir de cette nature, quelque sérieux qu’il soit, n’impliquait pas une « véri-
table obligation juridique ». Je ne puis faire mienne cette conclusion. Le pouvoir

147
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 160

Il est évident qu'aucune négociation ne saurait aboutir si les parties
sont en désaccord total sur son point de départ. Le dossier montre que
l’Assemblée générale et ses diverses commissions partaient du principe
que l’Assemblée était dotée de pouvoirs de surveillance suffisants. Cette
opinion était confirmée par la jurisprudence générale de la Cour, non
seulement telle qu’elle s’exprime dans l'avis de 1950, mais aussi par ce
qu'impliquent ses avis de 1955 et de 1956 et son arrêt de 1962 1. En bref,
l'attitude de l’Assemblée à l’égard des négociations reposait sur une analyse
de ses pouvoirs de surveillance, qui non seulement était honnête mais
aussi avait un caractère raisonnable.

Le Gouvernement sud-africain, quant à lui, a paru admettre la légiti-
mité de ce point de départ en 1946 et 1947, mais son attitude a changé par
la suite.

Prenant comme prémisse de son raisonnement que les avis consultatifs
de la Cour n’ont pas force obligatoire (ce qui est vrai) et que l'arrêt de
1962 ne portait que sur une question préliminaire (ce qui l’est aussi),
l'Afrique du Sud semble avoir considéré que toute négociation devait
partir de l’idée que l’Assemblée générale ne possédait aucune espèce de
pouvoir de surveillance. Il est bien évident que des négociations fondées
sur des prémisses aussi contradictoires devaient constituer, au mieux, une
manière solennelle de perdre son temps et, au pire, un dialogue de sourds.

 

discrétionnaire et les possibilités de discussion qu’admet le système n’impliquent pas
le droit de s’arroger une liberté d’action illimitée, qui reviendrait à sortir en fait du
système (voir C.J. Recueil 1955, p. 120). L’arrét rendu dans les affaires du Plateau
continental de la mer du Nord ne suppose-t-il pas que les trois gouvernements inté-
ressés étaient juridiquement tenus de négocier de bonne foi selon les directives
indiquées dans l'arrêt (C.I.J. Recueil 1969, p. 47)?

! Il convient de rappeler que l'arrêt de 1962 représente le dernier état de la juris-
prudence sur deux points: a) l'obligation de se soumettre à une surveillance interna-
tionale a survécu à la Société des Nations; b} «exclure les obligation liées au Mandat
reviendrait à exclure l’essence même du Mandat» (C.I.J. Recueil 1962, p. 333, 334).

Je m’associe sans réserve à l’interprétation que M. Jessup a donnée de l’arrêt de
1966 dans son opinion dissidente soigneusement motivée et renforcée par une analyse
historique d'ensemble, quand il a dit:

«Ni dans ses trois avis consultatifs, rendus respectivement en 1950, 1955 et
1956, ni dans son arrêt du 21 décembre 1962, la Cour ne s’est jamais écartée de
sa conclusion selon laquelle le Mandat a survécu à la dissolution de la Société
des Nations et selon laquelle le Sud-Ouest africain demeure un territoire soumis
au Mandat.» (C.1.J. Recueil 1966, p. 327.)

Et plus loin, à propos des effets de l’arrêt de 1966:

«En outre la Cour n’a pas décidé ... que les obligations incombant anté-
rieurement au Mandataire et consistant à faire rapport et à rendre compte ont
pris fin lors de la-dissolution de la Société des Nations. » (/bid., p. 331.)

Je ne vois pas non plus en quoi il serait illogique d'identifier surveillance interna-
tionale et surveillance par les Nations Unies, vu ce à quoi l’on pouvait raisonnable-
ment s'attendre à la dissolution de la Société des Nations et le choix qui s’offrait
alors. Les problèmes de logique, y compris celui des hypothèses empiriques que
suppose le choix de prémisses, débordent le cadre de la présente opinion.

148
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 161

A mon sens, vu les obligations qui lui incombaient aux termes du Pacte,
du mandat et de la Charte (telles qu’elles sont analysées dans l’avis),
l'Afrique du Sud n'était pas juridiquement fondée à prétendre négocier
sur cette base, pas plus, nous l’avons déjà dit, qu’elle n’était juridique-
ment fondée à déclarer: «Le Gouvernement sud-africain est d’avis
qu'aucune disposition juridique ne l'empêche d’annexer le Sud-Ouest
africain ». |

Dire que les avis consultatifs de la Cour n’ont pas, techniquement
parlant, force obligatoire, est une chose. Affirmer qu'ils n’affectent pas le
statut juridique du mandat et les pouvoirs de surveillance de I’ Assemblée
en est une autre, toute différente. |

L'histoire des nombreux et vains efforts déployés pour amener l’Afrique
du Sud à négocier sous l’égide des Nations Unies, y compris même les
solutions qui ont été proposées à la place de la mise sous tutelle, est
retracée brièvement dans l’avis et il est inutile d’y revenir ici. Il suffit
de rappeler, sans mettre en cause la bonne foi de l’Afrique du Sud, que
sa persistance à vouloir négocier à partir d’une position qui rejetait le
point de départ raisonnable de l’Assemblée générale a renforcé chez celle-
ci la conviction que l’Afrique du Sud avait en fait répudié le mandat,
d’autant que la fonction de surveillance et l'envoi de rapports consti-
tuaient sans conteste des éléments essentiels du système.

A vrai dire, les efforts persistants et répétés des Nations Unies pour
négocier avec l’Afrique du Sud ne traduisaient pas simplement l’action
politique de l’Assemblée. Ils représentaient, dans la conception que se
faisait la communauté internationale des obligations de l’Afrique du Sud
et des responsabilités des Nations Unies, le sentiment d’une continuité.
Ce sont sans aucun doute des considérations de cet ordre qui ont incité
lord Caradon (Royaume-Uni) à déclarer, dans une intervention d’une
importance spéciale et dont les termes étaient soigneusement pesés:

« Pendant plus de quinze ans, nous avons attendu que le Gouverne-
ment sud-africain respecte ses obligations, qui sont claires; il ne l’a
pas fait. Il a nié celles-la, comme il a nié l’existence de toutes les
autres qu'il a contractées en vertu du Mandat. Il a contesté l’obliga-
tion essentielle de responsabilité internationale.

Qu’allons-nous faire devant son refus? Les multiples tentatives
faites par l’Assemblée générale pour convaincre le Gouvernement sud-
africain d'adopter une attitude de coopération se sont toutes soldées
par des échecs. Non seulement le Gouvernement sud-africain a refusé
de se soumettre au contrôle des Nations Unies, mais, malgré les
déclarations réitérées de la Cour internationale, il persiste à nier
que le Mandat soit toujours en vigueur.

Que devons-nous conclure de l’intransigeance de l’Afrique du
Sud? Par ce qu’il a dit, autant que par ce qu’il a fait, le Gouverne-
ment sud-africain a bien montré qu’il était absolument résolu à nier
et à répudier des obligations essentielles auxquelles il est pourtant

149
NAMIBIE (S.-O. AFRICAIN) (OP. IND, DILLARD) 162

tenu par le Mandat. En répudiant ces obligations que la Cour inter-
nationale a si nettement affirmées, l’Afrique du Sud a, en fait, perdu
toute qualité pour administrer le Mandat. +»

Si cette question particulière soulevée par les négociations n’a pas été
analysée en profondeur, cela n’infirme pas à mon avis la conclusion ex-
primée à la clause 1 du dispositif, étant donné que fondamentalement les
faits ne sont pas contestés 2.

Les raisons qui militent en faveur de la conclusion exprimée à la clause
1 du dispositif sont, me semble-t-il, confirmées par des faits de caractère
historique, juridique et logique, sans compter ceux qui sont indiqués dans
l'avis. Les documents retraçant l’histoire du système des mandats sont
des plus complets et ont fait l’objet d’une analyse approfondie dans les
trois avis consultatifs précédents ainsi que dans les deux arrêts rendus au
cours de la longue controverse relative à l'administration du mandat par
l'Afrique du Sud. Beaucoup dépend de la façon dont on interprète ces
documents et événements. Ma propre interprétation me porte à croire
que le pouvoir juridique de « révoquer » le mandat pour cause de violation
substantielle était inhérent au système; que la régie de l’unanimité appli-
quée au Conseil de la Société des Nations n'était pas absolue; qu’il ne
faut attacher aucune signification au fait que la proposition «chinoise » a
été repoussée, et qu’une interprétation restrictive de l’article 80 de la
Charte des Nations Unies n’est pas fondée. Ces questions sont traitées
dans l'avis et il serait oiseux d’épiloguer encore à ce sujet 3.

*
* *

1 Nations Unies, Documents officiels de l’ Assemblée générale, 1448° séance plénière,
19 octobre 1966, point 65 de l’ordre du jour, p. 5. Il convient d’ajouter que la décla-
ration citée n’apporte son appui qu’a la notion de violation. Lord Caradon a contesté
la sagesse de la révocation du mandat qui était alors proposée et a mis en doute
certains de ses aspects juridiques. On se rappellera que la résolution 2145 (XXE) de
l'Assemblée générale a été adoptée par 114 voix contre 2 avec 3 abstentions. Le
Botswana et le Lesotho étaient absents, l'Afrique du Sud et le Portugal ont voté
contre et la France, le Malawi et le Royaume-Uni se sont abstenus.

? La déclaration faite par M. Lauterpacht onze ans avant l’adoption de la réso-
lution 2145 (XXI) de l’Assemblée générale revêt un caractère presque prophétique.
Dans un passage maintes fois cité de son opinion individuelle en l’affaire de la
Procédure de vote, il avait dit, à propos du pouvoir discrétionnaire exercé en ce qui
concerne les territoires sous tutelle et les territoires assimilés:

« Ainsi, l'Etat mandataire qui persiste à ne pas tenir compte de l'avis de
l'Organisation solennellement exprimé et réitéré, et plus particulièrement dans
le cas où l’expression de cet avis se rapproche de l’unanimité, peut finir par
dépasser la limite imperceptible entre l’impropriété et l’illégalité, entre la
discrétion et l'arbitraire, entre l'exercice de la faculté juridique de ne pas tenir
compte de la recommandation et l’abus de cette faculté, et il s’est ainsi exposé
aux conséquences: qui en découlent légitimement sous forme d’une sanction
juridique. » (C.I.J. Recueil 1955, p. 120.)

3 La publication de la Société des Nations intitulée Le système des mandats:
Origine, principes et application, dont le chapitre III est reproduit (en anglais) dans

150
NAMIBIE (S.-O. AFRICAIN) (OP. IND, DILLARD) 163

La conclusion suivant laquelle l’Assemblée générale, dans sa résolution
2145 (XXI), a valablement mis fin au mandat peut se justifier de deux
façons, et comme les deux démonstrations procèdent de raisonnements
différents, je vais indiquer rapidement la portée de chacun.

Selon la première conception, s’il faut admettre que dans l’ensemble
l'Assemblée générale ne peut que formuler des recommandations, il est
pourtant clair que dans certains domaines limités elle possède un pouvoir
de décision. Comme la Cour l’a dit dans l’affaire relative à Certaines
dépenses des Nations Unies:

«Ainsi, tandis que c’est le Conseil de sécurité qui possède le droit
exclusif d’ordonner une action coercitive, les fonctions et pouvoirs
de l’Assemblée générale selon la Charte ne sont pas limités à la
discussion, à l’examen, à l'étude et à la recommandation; ses at-
tributions ne sont pas simplement de caractère exhortatif. » (C.I.J.
Recueil 1962, p. 163.)

La révocation du mandat se situe dans l’un de ces domaines limités.
Il s’agit d’un domaine sui generis. L’exercice de ce pouvoir ne s’accom-
pagnait nullement d’un empiètement sur le domaine de la souveraineté
nationale puisqu'il visait un territoire et un régime dotés d’un statut
international. Le pouvoir était conféré à l’Assemblée générale indépen-
damment de la Charte tant en raison du problème unique en son genre
que créait le mandat que du pouvoir attribué par l’article 80 de la Charte,
qui établissait une continuité entre la Société des Nations et l’Organisa-
tion des Nations Unies dans le cas des mandats.

L'exercice de ce pouvoir n’est pas sans précédents, témoin les décisions
adoptées par l’Assemblée générale en vertu de l’annexe XI du traité de
paix avec l’Italie et à propos du mandat pour la Palestine, et l’on pour-
rait citer d’autres exemples.

 

C.I.J. Mémoires, Admissibilité de P audition de pétitionnaires par le Comité du Sud-
Ouest africain, p. 28-35, montre que l’on entendait que le contrôle de la Commission
des mandats fût « un contrôle effectif et sérieux ... et non pas un contrôle purement
théorique ou fictif ».

Evidemment personne, en 1920, n’envisageait qu’un mandataire pit commettre
une violation substantielle et il aurait été surprenant de prévoir expressément la
«révocation » pour une éventualité qui était passée sous silence. C’est d’ailleurs vrai
de la plupart des ergagements à long terme. Il semble bien cependant que la Commis-
sion des mandats et d’éminents juristes considéraient que le droit de révocation
était un droit inhérent (C.J. Mémoires, Statut international du Sud-Ouest africain,
p. 230). Aux diverses autorités favorables à cette manière de voir qui ont été citées par
le représentant des Etats-Unis et qui comprenaient l’Institut de droit international et
son rapporteur, le professeur Rolin (exposé écrit des Etats-Unis d'Amérique,
deuxième partie, section V), il convient d’ajouter l'important témoignage de Bonfils-
Fauchille qui, après un examen approfondi, déclare à la page 887 de son Traité
de droit international public, I, 1925:

«un mandat international est susceptible d’être révoqué lorsque le mandataire
se rend coupable d’un manquement grave à ses obligations, et c’est le Conseil
qui ... prendra à cet égard une décision ».

151
NAMIBIE (S.-O. AFRICAIN) (OP. IND, DILLARD) 164

La conclusion qui précède n’est pas non plus forcément incompatible
avec les conséquences de l’avis sur la Procédure de vote applicable aux
questions touchant les rapports et pétitions relatifs au Territoire du Sud-
Ouest africain (C.I.T. Recueil 1955, p. 67). I s'agissait alors de déterminer
quelle procédure de vote devait être utilisée dans l’exercice d’une surveil-
lance normale. La Cour a déclaré que «l’Assemblée générale, en adoptant
une méthode pour prendre des décisions à l’égard des rapports annuels
et pétitions relatifs au Sud-Ouest africain, doit se fonder exclusivement
sur la Charte » (ibid., p. 76). En 1955, ia Cour ne se préoccupait pas du
cas extrême de la violation substantielle, qui sort du cadre de l’exécution
normale d’un mandat et qui, par définition, est contraire à l’exercice
licite des pouvoirs discrétionnaires de l'Etat mandataire.

Lorsqu'elle a décidé par un vote que l’Afrique du Sud avait en fait
dénoncé le mandat, l’Assemblée générale exerçait un pouvoir hérité du
Conseil de la Société des Nations dans le cadre strict de son propre
règlement intérieur. Et, comme on l’a vu plus haut, ce pouvoir n’était
pas seulement celui de formuler des recommandations au titre de l’article
10 de la Charte puisque l’Assemblée s’occupait d’une violation substan-
tielle sortant du cadre normal de l’exécution d’un mandat.

Dans cette conception, les pouvoirs spéciaux dérivés du mandat re-
vétent plus d'importance que les pouvoirs généraux conférés par la Charte,
notamment ceux que les articles 24 et 25 attribuent au Conseil de sécurité.

x
* *

L’autre conception place l’accent sur les obligations contractées en
vertu de la Charte. Dans cette optique, la résolution 2145 (XXI) de
l’Assemblée générale était «obligatoire», en ce sens qu’elle enregistrait
la volonté collective de tous ceux qui, en votant pour la résolution, se
pronongaient pour la cessation du mandat, mais on tient 4 souligner que
les pouvoirs de l’Assemblée générale à l’égard des Etats «non consen-
tants » relèvent de la catégorie des recommandations. Agissant en vertu
de son autorité de surveillance et conformément à sa procédure de vote,
l'Assemblée pouvait mettre fin au mandat mais elle ne pouvait pas im-
poser à l’Afrique du Sud l'obligation de se retirer ni engager les Etats
Membres à coopérer à la réalisation du retrait.

C'est pour cette raison que l’Assemblée s’est adressée au Conseil de
sécurité. Si le Conseil, dans sa résolution 276, et comme il l’avait fait
dans les résolutions 264 et 269 qui l’avaient précédée, a fait sienne la
résolution 2145 de l’Assemblée générale, il ne l’a pas «validée» puis-
qu’elle était déjà valide. La résolution 276 du Conseil a servi à transformer
une recommandation en une décision obligatoire pour les Etats qui
n’avaient pas donné leur consentement.

La Cour fonde principalement son raisonnement sur la théorie qui
vient d'être esquissée. J’étais en faveur de l’autre conception mais, que
ce soit suivant l’une ou l’autre il a valablement été mis fin au mandat,

152
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 165

ce qui justifie la conclusion énoncée à la clause 1 du dispositif de l’avis.
Compte tenu de l’objet, du but et de l’histoire du système des mandats
et compte tenu aussi des problèmes exceptionnels que ce système posait,
cette conclusion me paraît fondée.

x 4

J'en viens maintenant à la clause 2 du dispositif, à propos de laquelle
je me bornerai à présenter quelques observations qui constituent surtout
des invitations à la prudence.

La clause en question se fonde sur les décisions de l’Assemblée générale
et du Conseil de sécurité, qu’appuient les dispositions de l’article 25 de
la Charte. Mais il traduit aussi, pour une part, les principes généraux
de droit international nés de l’obligation qui incombe aux Etats de refuser
toute reconnaissance officielle à un gouvernement qui occupe illégalement
un territoire.

La résolution 2145 de l’Assemblée générale, plus certaines résolutions
postérieures du Conseil de sécurité, que couronne la résolution 276 du
Conseil, règlent, en même temps que l’avis de la Cour, le problème de la
«légalité ».

Il ne faut pas confondre les «conséquences juridiques» découlant de
cette constatation avec les mesures d’exécution précises prévues à l’article
41 de la Charte. En effet, non seulement le Conseil de sécurité n’a pas
invoqué les dispositions du chapitre VIT de la Charte, mais il s’est même
très soigneusement abstenu de le faire.

On sait fort bien que le Conseil de sécurité n’a jamais établi la nature
et la portée exactes des obligations qui incombent aux Etats Membres
des Nations Unies en vertu de l’article 25 de la Charte (Répertoire de la
pratique suivie par les organes des Nations Unies, 1956, p. 41-56; 1959,
p. 271-280; 1964, p. 295-304 [texte anglais seulement dans ce dernier
cas]).

Au paragraphe 113 de l'avis, la Cour déclare que, pour elle, l’article 25
de la Charte ne se limite pas «aux décisions concernant des mesures
coercitives» mais s'applique aux «décisions du Conseil de sécurité»
adoptées conformément à la Charte. Au paragraphe 114, invitant à la
prudence, la Cour précise qu’il convient de déterminer dans chaque cas
si les pouvoirs découlant de l’article 25 ont été exercés en fait, «compte
tenu des termes de la résolution à interpréter, des débats qui ont précédé
son adoption, des dispositions de la Charte invoquées et en général de
tous les éléments qui pourraient aider à préciser les conséquences juri-
diques de la résolution du Conseil de sécurité ».

Il faut noter que la résolution 276 du Consei! de sécurité n’est pas
orientée vers l’action concrète. Elle envisage surtout une obligation
négative, celle de s’abstenir, et non une obligation positive d’adopter des
mesures concrètes. C’est ainsi qu’au paragraphe 5 du dispositif il est
demandé à tous les Etats «de s’abstenir de toutes relations avec le Gou-

153
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 166

vernement sud-africain qui sont incompatibles avec le paragraphe 2 du
dispositif » (les italiques sont de nous), lequel déclarait que «la présence
continue des autorités sud-africaines en Namibie est illégale ».

Comme on l'a vu plus haut, la clause 2 du dispositif de l'avis paraît
se fonder, pour une bonne part au moins, sur les principes de la non-
reconnaissance en droit international, et elle est ainsi en harmonie avec
la résolution 276 du Conseil de sécurité. Mais, pour éviter tout malen-
tendu, la plus grande prudence s'impose.

Je me réfère ici au fait qu'il convient, à la clause 2 du dispositif, d’inter-
préter les termes «tous actes », «toutes relations » et «qui constitueraient
une aide ou une assistance », sans perdre de vue la réserve fondamentale
qui les accompagne, à savoir les mots « gui impliqueraient la reconnais-
sance de la légalité » de la présence de l'Afrique du Sud en Namibie (les
italiques sont de nous). C’est cela qui, je le répète, fait entrer en jeu la
doctrine de la non-reconnaissance.

Or, il importe de se pénétrer du fait que cette doctrine n’est pas rigide
au point d'intérdire en toutes circonstances foutes relations intergouver-
nementales. Même lorsqu'il en est fait application à des gouvernements
et des Etats non reconnus mais qui administrent en fait le territoire
considéré, la doctrine permet une certaine souplesse d’application à
certains échelons, là où des relations n’impliquent pas nécessairement
que la légitimité soit reconnue.

Dans certaines circonstances, il est essentiel de maintenir des relations
limitées, comme le droit international coutumier, né de la pratique des
Etats, en témoigne abondamment. Voir à ce sujet Hackworth, Digest of
International Law, volume I, pages 327-364 (1940); Whiteman, Digest of
International Law, volume 2, pages 524-604 (1963); Oppenheim, /nter-
national Law, pages 146-148 (8° éd., 1955). Comme l’a dit Lauterpacht:

«normalement, rien dans l’attitude de non-reconnaissance ne fait
nécessairement obstacle à certaines relations tant que [Etat visé
n'insiste pas pour que soient pleinement et formellement reconnus
les résultats de l'acte illicite » (Recognition in International Law (1947),
p. 432 [traduction du Greffe] (les italiques sont de nous)).

Si cette limitation joue, s’agissant de gouvernements et d’Etats non
reconnus, à plus forte raison jouera-t-elle dans une situation complexe
dans laquelle un gouvernement comme celui de Afrique du Sud est
requis d’évacuer un territoire qu'il administre depuis longtemps. I] est
clair qu’interviennent alors des considérations d’ordre pratique et huma-
nitaire tenant à l’interdépendance économique des deux territoires et à
l’imbrication de leurs appareils administratifs.

Les exemples ne manquent pas pour étayer cette thèse. Si la famine,
ou une épidémie de choléra, devait éclater en Namibie avant que l'Orga-
nisation des Nations Unies en ait effectivement pris le contrôle, une
certaine coopération intergouvernementale entre l'Afrique du Sud et

154
NAMIBIE (S.-O. AFRICAIN) (OP. IND, DILLARD) 167

d’autres Etats pourrait fort bien devenir nécessaire. De méme, si un avion
officiel devait faire un atterrissage forcé (comme cela s’est produit en
Albanie alors que ce pays n’était pas reconnu par les Etats-Unis), il
faudrait bien que certaines relations directes s’établissent entre les repré-
sentants officiels des deux Etats intéressés. Nulle reconnaissance implicite
ne découle de pareilles relations (Whiteman, Digest of International Law,
p. 530 (1963)). Il est inutile d’invoquer ici d’autres exemples s'appliquant
à toute une gamme de relations.

Il convient de formuler la même mise en garde en ce qui concerne la
première partie de la clause 2 du dispositif.

On notera que la disposition selon laquelle les Etats Membres des
Nations Unies ont l'obligation de reconnaître l’illégalité de la présence
de l'Afrique du Sud en Namibie et «le défaut de validité des mesures
prises par elle au nom de la Namibie ou en ce qui la concerne » est moins
générale que la résolution 276 (1970) du Conseil de sécurité qui vise
« toutes les mesures ».

Cette formulation est conforme au raisonnement présenté par la
Cour aux paragraphes 122 et 125.

A mon avis, cependant, cela n’épuise pas la question. Les conséquences
juridiques de la constatation de l’illégalité de [occupation de la Namibie
ne comportent pas forcément une application automatique d’une doctrine
de la nullité.

Lauterpacht a écrit ! que la maxime ex injuria jus non oritur n’est pas
stricte au point d'ôter à des tiers agissant de bonne foi toute possibilité
d'acquérir des droits. S’il en allait autrement, l'intérêt général à la sécurité
des transactions en souffrirait beaucoup trop et l’on gênerait les efforts
visant à réduire les difficultés et frictions inutiles au lieu de soutenir ces
efforts.

C’est ce qu'a reconnu en fait le représentant du Secrétaire général des
Nations Unies quand, répondant à une question posée par un juge, il a
déclaré que le Secrétaire général «n’a pas pensé exposer une théorie de
«la nullité absolue » (audience du 8.mars 1971).

Il n’est pas possible de spécifier d’avance quels actes peuvent être ou
ne pas être compatibles avec la présence illégale de l'Afrique du Sud en
Namibie, puisque cela dépend de nombreux facteurs, y compris non seule-
ment l'intérêt de cocontractants ayant agi de bonne foi mais aussi le
bien-être présent et futur des habitants de la Namibie.

+
* *

Jeconclurai sur une autre note. li est assurément vrai qu’avant que l’As-
semblée générale eût mis fin au mandat, il n’avait jamais été judiciaire-
ment établi que la chose fût possible en droit. Il est non moins exact que

! Lauterpacht, Recognition in International Law (1947), p. 420.
155
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 168

l'Assemblée générale, dans Vexercice de ses pouvoirs de surveillance,
n'a pas posément et rationnellement analysé l'étendue des pouvoirs qui
lui ont été attribués par application de la formule de San Francisco (ce
que relève le professeur Katz, avec son acuité habituelle, dans son ouvrage
Relevance of International Adjudication (1968, p. 69-123)). Le fait est
gênant mais on ne peut guère en tirer de conclusion.

Le droit et ce qui est permis en droit, c'est peut-être bien ce qu’un
tribunal décide, mais ce n’est pas seulement cela. Le droit est constam-
ment «en marche», même sans décision judiciaire d’aucune sorte. Ré-
pondant à une question que lui avait posée un juge au cours de la procé-
dure orale (audience du 9 mars 1971}, le conseil des Etats-Unis d’Amé-
rique a déclaré ce qui suit, dans une réponse écrite parvenue au Greffe
le 18 mars 1971:

« Que, dans le système juridique international, contrairement à ce
qui se passe en droit interne, la partie lésée ne puisse pas toujours
porter une affaire impliquant une violation substantielle devant un
tribunal international, sauf lorsque les deux parties en cause ont
accepté la juridiction obligatoire d’un tel tribunal, c'est là un pro-
bléme qui concerne l'efficacité du droit international et des institu-
tions internationales en général et pas particulièrement la doctrine
relative à la violation substantielle. »

La faiblesse de l’ordre juridique international tient en partie à ce que
le système n'impose pas l'obligation de soumettre les questions juridiques
au règlement judiciaire. Cela ne veut pas dire que les décisions des Etats,
interprétant de bonne foi ce que permet ou exige le droit international,
sortent de tout cadre juridique, et cela même si un autre Etat élève une
objection et en l'absence de règlement judiciaire.

La résolution 2145 de l’Assemblée générale est une décision politique
d'une très grande portée pratique. Elle ne représente cependant pas
l'exercice arbitraire d’un pouvoir politique en dehors de toute référence
au droit. Que l’Assemblée générale ait été habilitée à surveiller l’ad-
ministration du mandat est un fait qui a été confirmé par la jurisprudence
de la Cour et, comme il ressort de l'avis, les pouvoirs de surveillance com-
portaient en dernière analyse celui de mettre fin au mandat en cas de
violation substantielle.

Les problèmes juridiques que posait la présente procédure n'étaient ni
simples ni faciles à résoudre. En réalité, ils n’ont pu être résolus qu'après
des audiences et délibérations qui se sont prolongées bien des mois. Il
convient de dire ici que par leurs vastes connaissances et par leur habileté
consommée dans l’examen de ces problèmes les représentants de P Afrique
du Sud se sont montrés dignes des plus hautes traditions de la profession
juridique.

H y a lieu d'espérer — et même de compter fermement — que l'Afrique
du Sud, qui est une grande nation, respectera le prononcé judiciaire de la
Cour et l'opinion presque unanime des Nations Unies suivant laquelle

156
NAMIBIE (S.-O. AFRICAIN) (OP. IND. DILLARD) 169

l'administration sud-africaine en Namibie doit prendre fin. Il faut espérer
aussi que, dans les moments délicats et difficiles que l’avenir réserve, et
en particulier pendant la période de transition, un esprit de bonne volonté
réciproque pourra, le moment venu, se substituer à l’esprit d’incompré-
hension.

(Signé) Hardy C. DILLARD.

157
